 CONVERTERS GRAVURE SERVICE397ConvertersGravureService,Inc.andLithographersandPhotoengraversInternationalUnion,AFL-CIO,and itsLocalUnionsNos.33-L and 60-P,AFL-CIO.' Case 9-CA-3939.May 5,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 9, 1967, Trial Examiner James V.Constantine issued his Decision in this proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondent had notengaged in certain other unfair labor practices, andrecommended that the allegations of the complaintpertainingtheretobedismissed.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and brief, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner only to theextent consistent herewith.The record in this case shows that the UnionapproachedRespondent'spresident,WilliamCronkrite, on May 27, 1966,2 claiming to represent amajority of Respondent's employees, and requestingrecognition and bargaining. At this time, the Unionhad obtained authorization cards from 8 of the 15employees in the appropriate unit.In reply to the Union's request, Cronkrite askedwhat "other alternatives" the Union offered. TheUnion offered to submit cards to a neutral party for acard check, explaining such procedure. Cronkriteasked to think it over, promising to send an answerby letter on the first or second working day hence.3He further asked if still other alternatives existed.The Union replied that it "could take the cards andfilea petition with the National Labor RelationsBoard for a representation election." Cronkriteasked "when [it was] going to do that," and theUnion replied it "probably would go ahead with thepetition before the Board, but that it would beunderstood that if he [Cronkrite] did send us aletter, or if he decided to go to a card check, that wecould get the cards back from the Labor Board inorder to have a card check performed, and we wouldthen in that case withdraw the petition for anelection." The meeting adjourned.At no time during this confrontation did Cronkritequestion the validity of the cards or ask to see them.He did state that he doubted the Union's majority,but gave no reason. Immediately following themeeting with the Union, Cronkrite called all theemployees together and told them of the Union'srequest for recognition. He remarked that, if theemployees wished to have a union, he'd abide bytheir wish, but if he felt anyone signed thinking thiscard would only be used to obtain an election he"would resist this" (card recognition). A generalquestion-and-answer period ensued. An employeesuggested that a vote be taken right then and there;Cronkrite said that he was not allowed to take such avote, and did not want to know who was for oragainst the Union. He went back to his office.The employees thereupon took a "secret ballot"vote, and the ballots were opened in the presence ofthem all. The results were announced 12 for nounion, 1 in favor of the Union, and 1 blank ballot. Anemployee went to Cronkrite's office, and despiteCronkrite's protest that he did not wish to knowabout any vote, told him that only one employee wasinfavor of the Union, and the rest opposed.Cronkrite thereupon said that in that case hethought the only fair way to settle things was to go toan election.On May 31, Cronkrite wrote to the Union, stating:"You have requested ... bargaining rights ... Isincerely doubt that a majority of our employeesdesire that this status be granted to your union ... Imust decline to grant your request ... unless anduntil" a majority choose the Unionin anelection.Further "From the conversation ... Friday youapparently do not object to such a procedure ... Iam formally petitioning the National Labor RelationsBoard to hold such an election. . . ." Cronkrite infact filed such a petition that very day.On June 1, without having received Respondent'sletter, theUnion wrote to Cronkrite. Its lettersummarized what had transpired at the Fridaymeeting, including the statement that "We told youthat we expected to file for an election . . ." andending with the statement that "Our offer stillstands.We are willing to prove our majority and tomeet ... to negotiate a contract." In fact, the Unionhad filed the unfair labor practice in the instant caseon May 31. No further communication between theparties was had.On these facts, the Trial Examiner found thatRespondent did not in good faith doubt the Union'smajority on May 27, and, accordingly, as of that date'Herein the Union2All dates herein refer to 1966I e., May 31 or June 1.164 NLRB No. 53 398DECISIONSOF NATIONALLABOR RELATIONS BOARDviolated Section 8(a)(5) in refusing to recognize andbargain with the authorized representative of itsemployees.We do not agree. While Respondent'sgood- or bad-faith doubt must, of course, beestablished as of the time the Union actually madeitsdemand on May 27, evidence of the parties'conduct before, during, and after their confrontationon that date certainly is relevant and material inestablishing Respondent's motivation in refusing toaccede to the Union's request for immediaterecognition and bargaining. The Trial Examinerabsolved Respondent of all alleged violations ofSection 8(a)(1),4 with the exception of one incident ofalleged improper interrogation.5The Board has held that the burden of proving arespondent's lack of a good-faith doubt or bad faithincases of this nature rests with the GeneralCounsel.6We cannot find in the circumstances ofthis case that the General Counsel has carried thatburden by a fair preponderance of the evidence.Indeed, the very opposite is indicated. PresidentCronkrite's statement on May 27 that he doubted theUnion'smajoritywasnotaccompaniedbyknowledge, conduct, or words inconsistent with theexpression of his belief as to the Union's status. Atno time did Respondent make a free electionimpossible by attempting to dissipate the Union'smajority by unlawfulmeans.Instead, Respondentassured its employees that it would abide by theirwishes and recognize the Union, if they so desired.When it appeared that most of the employees didnot, in fact, wish union representation, Respondentfiled an RM petition with the Board for a Board-conducted election, an alternative suggested by theUnion on May 27, and one provided for in the Act. Itis also significant, in our view, that Respondent didnot unduly delay filing the above petition, but did soon May 31, within 4 days of the Union's request. Onthe other hand, the Union, contrary to its statedposition on May 27, and repeatedin itsletter ofJune 1 to Respondent (to the effect that it expectedto file a petition), did not file a petition, but in factfiled the charge in this case on May 31.On the basis of the foregoing, we find thatRespondent did not violate Section 8(a)(5) or (1) ofthe Act, and we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.' In the absence of exceptions thereto,we adoptproforma theTrial Examiner's recommendation that the allegations of thecomplaint pertaining thereto be dismissed5TheTrial Examiner found that one employee was asked whathe thought about the Union We are of the opinion that even if thequestion was asked,as found by the Trial Examiner,itwas, atmost,an isolated occurrence not violative of Section 8(a)(1) of theAct6Aaron BrothersCompany of California,158 NLRB 1077.TRIAL EXAMINER'S DECISIONNATURE OF THE CASEJAMES V. CONSTANTINE,Trial Examiner:This is anunfair labor practice case initiated on May 31,1966, by acharge filed pursuant to Section 10(b) of the NationalLabor Relations Act, herein called theAct. 29 U.S.C.160(b).That charge, naming Converters Gravure Service,Inc., as Respondent,was filed by an International Unionand two of its locals. On July 29,1966,the GeneralCounsel of the National Labor Relations Board,throughthe Acting Regional Director for Region 9 (Cincinnati,Ohio),issued a complaint based on said charge. In essencesaid complaint alleges that Respondent has committedunfair labor practices forbidden by Section 8(a)(1) and (5),and that such conduct affects commerce as defined inSection 2(6) and(7) of the Act. Respondent has answeredadmitting some facts but denying that it violatedthe Act.Pursuant to due notice this case was heard atMiddletown,Ohio, on October 11 and 12, 1966.All partieswere represented at and participated in the hearing andwere granted full opportunity to adduce evidence,examineand cross-examine witnesses, submit briefs,and presentoral arguments.Respondent'smotion to dismiss portionsof the complaint was denied. Respondent and the GeneralCounsel argued briefly at the conclusion of the hearing.Briefs have been received from Respondent and theGeneral Counsel.Upon the entire record in this case,and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.AS TO JURISDICTIONRespondent, an Ohio corporation, is engaged atMiddletown, Ohio, in repairing and engraving rotogravureprinting cylinders. During the year prior to the issuance ofthe complaint, Respondent received goods and materialsvalued in excess of $50,000, directly from points outsidethe State of Ohio. I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Act toassert jurisdiction over it in this proceeding.II.THELABOR ORGANIZATIONS INVOLVEDLithographers and Photoengravers International Union,AFL-CIO,and itsLocal Unions No. 33-L and No. 60-P, iseach a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. BackgroundDuring the month of May 1966,1 George R. Darner, Jr.,presidentof Local No. 33-L, one ofthe Charging Parties,conducted an organizing drive among the employees ofRespondent.Inthiscampaign,Darnerwas oftenaccompanied by Peter B. Schneider,InternationalrepresentativeofLithographersand PhotoengraversInternational Union,AFL-CIO,the parentof Local No.33-L, and sometimes by membersof LocalNo. 60-P, asister union and another one of the Charging Parties. As'Except where otherwise specified, all events hereinaftermentioned occurred in 1966 CONVERTERS GRAVURE SERVICEpart of the campaign each employee solicited was given akit containing several pieces of literature, a pencil, andDarner'scallingcard.Inaddition,a copy of theInternational's constitution had beenmailed to suchemployees prior to this. One of the items included in thekit was an "Informational Bulletin" (Resp. Exh. 1), which,in part, states that "You will soon have an opportunity tovote in an N.L.R.B. election" and describes certainemployer conduct alleged to be proscribed by the Act. Inanother paragraph this bulletin states that "it is hoped thatsuch tactics will be avoided in this election, but you shouldbe on guard against the possibilities." Along with theliterature contained in the above-described kit a "bluemembership application" was also enclosed. This is in therecord as Respondent's Exhibit 2.B. The Alleged Refusalto Bargain1.General Counsel's evidenceWhen Darner solicited employees of Respondent he alsogave each one a "whiteauthorizationcard." He succeededinobtaining signedauthorizationcards from sevenemployees, each of whom subscribed in his presence,viz,WilliamHoward, Jack Brandenburg, Wesley Blythe,Alfred Bradshaw, William Corbin, Larry Sinkowitz, andJohn Kalnai. (G.C. Exhs. 2-8.) One more card, that ofMichaelCasey (G.C.Exh. 9),wasobtainedbyInternationalRepresentative Schneider, who personallyobserved Casey sign it. Schneider turned it over to Darner.Thus, eight cards were obtained between May 2 and 26.These authorization cards in pertinent part provide that"the undersigned, an employee of [Respondent] dohereby appoint the Lithographers & PhotoengraversInternational Union-AFL-CIO, and Local 33-L-- 60-Pthereof, Dayton Ohio, or either of them, my true and lawfulagent,forme and in my place and stead, to bargaincollectively ' withsaidconcern,and authorize thesubmissionof this card to the National Labor RelationsBoard."OnFriday,May 27, Darner and Schneider,accompanied by DeLater, secretary of Local No. 60-P,called on William Cronkrite, Respondent's president, atthe latter's office.Thomas Wortley, a "partner" ofCronkrite, was also present at thetime.The union meninformed Cronkrite that they had talked to most of theemployees"inhisestablishmentand . . . had anoverwhelming majority of the people who had signedauthorization cards, and, therefore [asked] for recognitionfor the purpose of negotiating a contract to cover all ...production and maintenance people ... [covering] wages,hours, and working conditions." At this point Cronkriteleft for a few minutes. Upon returning he told the unionpeople that he could not recognize them as the bargainingagent for his employees and asked to know what "otheralternatives" the union men offered.Replying to Cronkrite's request for "other alternatives,"Darner said that theunionswere willing to submit thecardsto animpartial third person, such as a clergyman or,a public official, who would check the cardsagainst anemployeelisttoascertainwhether the Union hadsubstantiatedits claimof a majority. Cronkrite replied thathe would not agree to this procedure "at the moment," andasked for more time "to think it over." When Darnerinquired how much time Cronkrite desired, the latterresponded that he "could give ... an answer by letter ...[on] Tuesday or Wednesday of the following week."399Continuing, Cronkrite asked if still "other alternatives"existed. To this Darner replied that the Union "could takethe cards and file a petition with the National LaborRelations Board for a representation election." WhenCronkrite asked when the Unionwas goingto do that,Darner replied that "we probably would go ahead with thepetitionbefore the Board, but that it would be understoodthat if Cronkrite sent [the Union] a letter, or if he decidedto go to a card check that [the Union] would get the cardsback from the LaborBoard inorder to have a card checkperformed" and in that event the petition for an electionwould be withdrawn.During the above conversation Cronkrite neither askedto see the signed cards nor questioned their validity.However, a blank unsigned card was handed to Cronkriteat his request.The union people did notagainmeet with Cronkrite. Byletter (Resp. Exh. 4) dated May 31, Cronkrite wrote toLithographers and Photoengravers International Unionthat "I sincerely doubt that a majority of our employeesdesire that this status [recognition] be granted to yourunion. For this reason I must decline your request for suchrecognition unless and until a majority of our employeeshave voted in favor of this status in a secret ballot electionconducted by the National Labor Relations Board. Fromthe conversation that I had with you Friday you apparentlydo not object to such a procedure.... I am formallypetitioning the National Labor Relations Board to holdsuch an election as soon as possible."On June 1, President Darner of Local 33-L wrote toRespondent's President Cronkrite reviewing the meetingofMay 27, at which recognition was demanded andrecapitulating the events of that meeting. It closed withthe assurance that "Our offer still stands. We are willingto prove our majority and to meet with you at any mutuallysatisfactorytimeto negotiate a contract covering wages,hours, and other conditions of employment on behalf ofyour production employees."Employee Alfred W. Bradshaw signed an authorizationcard (G.C. Exh. 7) in his living room on May 23, upon thesolicitationof President Darner of Local 33-L. PaulSchuermann was also present at the time. Among otherthings, Bradshaw was told that the cards would be used inthe event it became necessary to file a petition for anelection "in the event the employer refused to recognizeour union as exclusive bargaining agent; thatexperiencedemonstrated that a showing of 70 percent of the cardsrendered about an even chance of winning an election,"and that "many things could happen between the time ofsigning the cards and the election."Darner and International Representative Schneiderinduced Jack Brandenburg to sign an authorization card(G.C. Exh. 5) on May 19, at Brandenburg's home. Theytold Brandenburg the card would be used in an attempt toobtain recognition as bargaining agent; if that request wasrefused, the cards would be shown to an impartial thirdparty to ascertain whether the Union had a majority, inwhich case the Employer would have to bargain with theUnion; and that, if neither of these two alternativessucceeded in "gaining bargaining rights, then the cardscould be used, and probably would be used to trigger anelection by the National Labor Relations Board."On May 19, employee William J. Howard signed anauthorization card (G.C. Exh. 4) upon thesolicitation ofDarner and Schneider in Howard's driveway at home.Howard told them he had just returned from a funeral and"apparentlywas in a hurry to get in the house." 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubstantially the samelanguagewas used in describingthe purpose of the cards as that insolicitingemployeeBrandenburg. The blue application for membership cardwas also briefly discussed with Howardand itsdifferencefrom the white authorization card was explained, butHoward was not asked to sign the blue "applicationblank." Howard, as well as all others solicited,was alsoassured that his authorization card would be keptconfidential.Employee John S. Kalnai signed an authorization card(G.C. Exh. 3) on May 26 in the presence of Darner andSchneider in thelivingroom of Kalnai. They told Kalnaithat the card would first be used to obtain recognition,adding that "our unionrequiredus to getat least 75percent of the cards because of the possibility of losingpart of our majority in thetimelag between going to theemployer," or in the event there would be an election, tobe fairly sureof winningit.Continuing, they told Kalnaithat, if the Employer refused recognition the cards wouldbe exhibitedtoan impartialthird partytoascertainwhether the Union enjoyed a majority; and, if theEmployer rejected the third party's determination, theUnion "would take the cards to the National LaborRelationsBoard ... and file for an election." Darnertestified that he generally told employees that the Boardneeded 30 percent before it wouldentertaina petition foran election.In solicitingemployeestosignauthorization cardsDarner told everyone he interviewed that during anorganizingdrive both thelocal unionand theInternationaleach waivedits usual initiationfee but not the $8 deathbenefit fee required of new members; but he did notcondition such waiver upon the outcome of an election.After the charge was filed some employees askedDarner to withdraw the charge and proceed with anelection.EmployeeMichaelR.Caseysubscribedanauthorization card (G.C. Exh. 9) on May 17 at therequestof InternationalRepresentative Peter B. Schneider, whoalso witnessed the signing.Schneider told Casey that thecard "was to begin proceedings with management ... forthe purpose of collectivebargainingand obtaining betterworkingconditionsfortheemployees";thatifmanagementdid not accept the cards, they would besubmitted to an impartial person; "and then finally as alast-resort to the National Labor Relations Board."2.Cronkrite's testimonyas a witnessfor the GeneralCounselWhen the union representatives called on Cronkrite onMay 27, they asked to be recognized as collective-bargaining agentof the productionand maintenanceemployees, according to Cronkrite. Schneider claimed hehad an "overwhelming majority of the employees" whohad requested him to "bargain a contract" with Cronkrite.When Cronkrite asked if "this request" was for anelection rather than to "bargaina contract," Schneiderreplied thatitwas arequest to "bargain acontract."Thereupon Cronkrite said he "still had doubts as to this"and insisted it was "not his choice to make" but that it wasa choice the employees had to make." Again Cronkriteasked if it was a request foran election,and Schneiderreiterated that it was a "request from the majority of thepeopleto bargaina contract." Then Schneider offeredCronkrite three alternatives: one, to accept Schneider'sword as to majority; two, tolet an impartialobserverascertainwhether the Union had a majority; and three, to"present the cards to the N.L.R.B. for clarification of thisrecommendation."Cronkrite testified he doubted the Union's majority. Atthehearing he based this doubt on comments ofemployees made to him and Vice President Wortley thatthey did not want union representation. But some of theseemployees had not signed union authorization cards andnone of them said he had signed a card. However,Cronkrite did not "have any reason to believe" thatSchneider and Darner did not have a majority of cardswhen they claimed on May 27 that they had such amajority in their possession; nor did Cronkrite ask to seesuch cards at the time.AfterthemeetingofMay 27,with the unionrepresentatives a straw vote was taken by the employees.Ray Casey, an employee, informed Cronkrite of the resultthereof, stating that only one employee wanted unionrepresentation and that the remainder did not. Thereafter,Cronkrite wrote Respondent's Exhibit 4 on May 31, andmailed it to the Union.Ray Casey's status is in issue.Cronkritesupervised allbut the copper plating and chrome plating operations. Thelatter were supervised by Vice President Wortley. Eachmorning a group meeting is held. It is attended byCronkrite,Wortley, Haun in preparatory, Sinkowitz infinishing, and Ray Casey in engraving. At this meetingCronkrite would provide Haun, Sinkowitz, and Ray Caseywith a single complete, written schedule for the day. Thiswas then posted on a bulletin board for all others to see.Wortley would prepareit inCronkrite's absence. WhenbothCronkriteandWortleywere absent, a rareoccurrence, the schedule theretofore posted wouldcontinue to be followed until a new one was posted. Oneother person, BillMiller,works with Ray Casey inengraving. Casey also informs the night men of theirassignments.Although the parties stipulated that RayCasey is in the unit, I expressly find that he is not asupervisor because (a) his assignments to Miller and thenightmeninvolve onlyroutinerelays of orders fromCronkriteorWortley to him and do not involveindependent judgment, and (b) if he is a supervisor, so areHaun and Sinkowitz, thus producing a topheavy staff offive supervisors to direct 13 men.Two or three weeks before May 27, Respondent'sPresident Cronkrite learned from Vice President Wortleyand from three employees that the Unionwas organizingRespondent's plant.When it "became evident [toCronkrite] that it was a strong campaign [he] held aninformal meeting [of employees] in the plant" on May 23.Cronkrite opened themeetingby telling his audience thathe knew the Union was contacting employees and that"there was no point in our not bringing it out into the openand discussing it." Then he said that the Union "can gainthe right to negotiate." This was followed by expressionsof concern as to "future expansion," Cronkrite pointingout that Respondent operatedin a mannerwhich allowed agreat deal of flexibility in moving employees "from manydifferent jobs," but that under a union Respondent wouldnot be able to do this "to the same degree" and would be"more limited" in operating under a union. Continuing,Cronkritementioned that he could start a "secondoperation under [his] present system with fewer men than[he] could do under a union shop agreement." Next heremarked that he was considering opening a new andadditional shop in Memphis, Tennessee. Responding to aquestion, he answered that the Memphis plant would be CONVERTERS GRAVURE SERVICEstarted regardless of whether a collective-bargainingcontract was negotiated.One employee at this point asked Cronkrite whether if aunion came in and union journeymen were employed, anapprentice like him would lose his job in case of areduction in force. Cronkrite replied that "it would haveno effect on any employees who were presently with thecompany." However, Cronkrite did tell the assembledemployees that, from contracts he had seen, they wouldhave to join the Union if a collective-bargaining contractwas negotiated. Cronkrite concluded by mentioning thathis door would be open to any employee who "wanted todiscuss it further." Before concluding Cronkrite told themthat if it was their wish to have a union he would "abide byit," but if he "felt" that any had signed cards believing itwas for a vote "where in fact it may have been for abargaining agreement, then [he] would resist this."Many employees, according to Cronkrite, told VicePresidentWortley that they signed cards because theythought "it was for a vote."3.Respondent's evidencePrior to May 27, Vice President Wortley told PresidentCronkrite that about 11 employees had talked to him aboutthe Union's organizing activities.These employees hadinformed Wortley that they had been approached at theirhomes by Union Representatives Schneider and Darner tosigncards and were givenliteraturein a kit to read.Employee Fryman turned over his kit to Wortley, who inturngavethe kit to Cronkrite. However, not a singleemployee mentioned whether he had signed a card, andWortley did notinquirewhether he had. An unidentifiedemployee told Wortley that he wished that they could getan electionand "get it over with" because he was tired ofbeingbothered at home.When theunion representativescalled on him onMay 27, Cronkrite first asked them if the cards theypossessed"signed a request to bargain or are they arequest foran election."He was informed they were "tobargain."Then Cronkrite expressed that he doubted amajority, but did not say why. At the hearing he testifiedthat this doubt was "based ona feelingthat a doubtexisted in[my] mind" that employees had signed thecards believing they were "for the largaining but ...thinking they were for an election."After the results of the straw vote of May 27 weredisclosed to Cronkrite, he decided to file an RMpetitionfor anelection.So he mailed to the Union the letter inevidence as Respondent's Exhibit 4 on May 31, and on thesameday filed the petition in Case 9-RM-438. Thispetition was later dismissed by the Board.Employee Alfred Bradshaw on May 23 signed a unionauthorization card (G.C. Exh. 7) in his living room at therequest of Darner. In his talk to Bradshaw,Darner gave asalespitch about union policies and benefits: that hewanted to get from Cronkrite "all the blood we can"; andthat the card would be kept confidential except that in"case of a hearing" the Board wouldsee it.At this pointBradshawinquired,"If I sign this card am I okaying for anelection?" Darner replied, "Yes."Jack Brandenburg, another employee of Respondent,signed a union authorizationcard (G.C. Exh. 5) in May1966 at his home, where he was solicited by InternationalRepresentative Schneider and President Darner of Local33-L. First,Brandenburgwas told "what theunion was allabout." When he was askedto signan authorization card,401Brandenburgwas told that "this card representedsomething so they could represent us for the union, and wewere signing these cards so we could have an election atthe shop. [Also] these cards were ... confidential; nobodywould find out except the Board."Brandenburg further testified that the "main reason"why he signed the card was because they told him therewould be an election. However, on cross-examination hetestified that he knew the union representatives weregoing to take these cards to Mr. Cronkrite and requestrecognition, that he had such knowledge when he signedthe card, and that he was told an election would be held asa "second step" only if Cronkrite refused to grant suchrecognition. At no time did Brandenburg attempt to revokeor withdraw his authorization card.On redirect, Brandenburg replied, "Yes, sir," to thequestion,"Is itcorrect that you were told that the unionwould have to be voted on even if you signed the card?"Patently this is a leading question which suggests theanswer. Of course evidence elicited by leading questionsisnotper seunreliable; but under the circumstances,including the fact that this question put words in themouth of the witness after he had on cross given acontradictory version, I conclude that this answer is notworthy of probative value. Cf.Crawford ManufacturingCo., 161 NLRB 989. Hence I have disregarded it inevaluating Brandenburg's testimony, especially since, onre-cross, Brandenburg testified that he "took it for granted[from what employees had told him prior to signing] thatthere would be a vote" because Cronkrite would refuserecognition when it would be requested.Michael Casey, whom I have found to be an employee,also signeda unionauthorization card (G.C. Exh. 9) onMay 17, at therequestofemployeeCannon andInternationalRepresentative Schneider. After showingCasey the material in the Union's kit, Schneider explainedthe Union to him. Then Schneider handed Casey anauthorization card which Casey read. When Casey askedif the card "Meant I vote for the union," Schneider repliedthat it did not. Continuing, Schneider asserted that whenover 50 percent signed cards they would be taken toCronkrite, Respondent's president; the cards would not beshown to anyone but, rather would be kept confidential;the cards would be seen only by the National LaborRelations Board or a clergyman if they had to be countedto ascertain "their percentage"; and the cards would bedestroyed "after the count was taken." Then Schneidersaid there would be an election because he thoughtCronkrite would not go along with the Union's demand forrecognition, which would first be made.Casey also testified that the Union's campaign wasdiscussed extensively among Respondent's employees,and it "was of major concern" to them prior to May 27.When he discovered that no election would be held, Casey"thought about it very seriously" but did not attempt torepudiate or withdraw his card.An authorization card (G.C. Exh. 4) was signed byemployeeBillyJoeHoward on May 19, upon thesolicitationofUnionRepresentatives Schneider andDarner. This occurred in Howard's driveway just as hereturned from a funeral. When Howard insisted to themthat he was in a hurry, they assured him they would bebrief.Afterpresentinghim a kit containing unionliterature, they told Howard they were trying to organizeshops in the Middletown area. Then they asked him to signan authorization card,assuring him it would remainconfidential.Although Howard did not want to sign it 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause his writing arm was broken at the time, henevertheless did so. The card was read to him before hesigned it. A day or two later he personally read an identicalblank card.Among other things, the union representatives toldHoward that the card "meant nothing," that it "was for anelection," that a majority of employees had already signedsuch cards, and that he would receive a free subscriptionto a union magazine.Finally, Howardsigned"just to getthem off my back."But signing to geta solicitor "off aback," without more,will notannul the validity of a card.Conren, Inc.,156NLRB 592. Oncross-examination,however, Howard asserted that the union representatives"could have" stated that they would first demandrecognitionof President Cronkrite and "in the absence ofhim granting recognition,then they would go for anelection." At notimethereafter did Howard ask for thereturn of his card or disclaiminterestto the Union, eventhough employees at some time prior to May 27 explainedto him that the card "was just thesame as a vote. Butthere wouldn't be no election."Employee John Kalnai signeda unionauthorization card(G.C. Exh. 3) at his home on May 26, at the request ofInternationalRepresentative Schneider and PresidentDarner of Local 33-L, who visited him there. BeforesigningKalnai was presented with a kit and a copy ofRespondent's Exhibit 1, which he then read. He was alsotold that they would like to have 75 percentsigncards toinsure abetter chance at an election, that the cards wouldbe taken to President Cronkrite and a request forrecognitionand a contract would be made as the Union'sfirst step "inattempting to get into Converters Gravure";that if Cronkrite refused torecognizethe fact that they hada majority of cards they would take them to some otherparty "to be verified" and then present them to the Board.C. Interference, Restraint, and Coercion1.General Counsel's evidenceEmployee John Kalnai attendeda meetingof employeeson May 23, called by President Cronkrite of Respondent.Itwas held about 3 p.m. Addressing those so assembled,Cronkrite said that he had known the Union was trying toget the employees to have a union at Converters Gravure;he wanted everyone to know about this; Respondent wasthinkingofestablishingachrome and finishingdepartment in Memphis; the Memphis work involved fourjobs which could probably be handled by two men; but, ifthe Union got in, four men would have to do these jobs andalso if journeymen were out of work "they would have tobring those in" rather than send an apprentice fromMiddletown; and if new hires were made, additionaljourneymen would first be taken on because the Unionrequired a ratio of about nine journeymen to oneapprentice, but that present employees, most of whomwere apprentices,would not be affected thereby.CronkritealsomentionedthatRespondentwasconsidering moving to a new location in Middletown, andthat the Union "possibly" would oppose this. Finally,Cronkrite invited employees to bring out in the openanything they wished then to discuss.About 3 p.m. on May 27, Cronkrite held anothermeeting of employees at the plant. Someone asked him if avote could be taken, but he replied that it would beillegalfor him to do this, that he would have nothing to do with it,and they could do what they wished. When Cronkrite leftRay Casey suggested taking a vote and distributed blankpieces of paper to the employees,tellingthem to signifyprounion sentiment with an X and to mark 0 if opposed tothe Union. These ballots were then collected by employeeRichard Diver and deposited in a can, after which theywere counted by Casey in the presence of everyone. ThenCasey announced 11 did not want the Union, 1 voted no,and 1 was for the Union.After this Ray Casey brought the can and the ballots toPresident Cronkrite's office and informed the latter of theoutcome of the straw vote; i.e., 12 were against, 1 was for,the Union and 1 ballot was blank. Thereupon Cronkriteanswered that he would go to the National Labor RelationsBoard and file for an honest election. None of the ballotswas shown to Cronkrite.William Earl Corbin, an employee of Respondent duringMarch, April, and May, also attended the meeting ofMay 23, described by employee Kalnai. Sometimethereafter in May, President Cronkrite invited Corbin tothe office and spoke to him. Mentioning that the Union wasconducting a campaign, Cronkrite added that he did notknow how Corbin felt about the Union. Corbin replied thatitsounded like a pretty good deal to him and explainedthat one of the reasons promptinghim tothink so was thatthe Union had aretirementplan whereas Respondent didnot.This caused Cronkrite to observe that Respondentwas considering a retirement plan and that Corbin wasbetter off because he received a bonus and overtime andwas free from paying dues. During this interview Cronkritealso asked Corbin what the latter thought about the Union.Corbin answered that he "kind of liked the idea" becausethe Union had much better hours, wages, and benefitsthan Respondent.2.Respondent's evidencePresident Cronkrite talked to employee Bill Corbin atthe latter's work station because Corbin had received awageincreaseabout 2 weeks before. Asking Corbin howthings were going was part of Cronkrite's method of takingan interestin employees. However, because Corbin's replymanifested that something was bothering him, Cronkriteinvited him to the office to talk about it.When Corbin came to the office, Cronkrite told him itwas better "to bring things out in the open; that[Cronkrite] hoped we could keep thingsclean;we eachknew whatwas goingon; and it would be better to discussitopenly."Then Corbin said that the Union hadapproached him and "had madehim afull journeyman" sothat he could get a jobin a unionshop at a considerableincrease in wages. Cronkrite replied that he could notraise Corbin to a journeyman, assured him he was free tolook elsewhere, and requested a notice beforeleavingRespondent. Corbin promised to give such notice. ButCronkrite did not ask Corbin how the latter felt about theUnion; in fact Cronkrite told him he did not care howCorbin felt about the Union.In discussingthe absence of aretirement plan at Converters, Cronkrite said he hopedthat someday Converters would have one.At the May 23 meeting of employees "it was broughtout" that Intanglio, a Cincinnati "union shop," sought totransfer some laid-off employees to its Detroit andChicago shops but could not do so because unemployedjourneymen in Detroit and Chicago were first required tobe hired.At the May 27 meeting of employees, Cronkrite wasasked if a straw vote could be taken then and there. CONVERTERS GRAVURE SERVICE403Cronkrite replied in the negative, claiming "it would beillegal." He also insisted that he did not want to know whowas for or against the Union. However, later in the sameday the results ofan "election" were disclosed to him butnot the identity of the voters or how they voted. Thismeeting was held after the Union demanded recognition.D. Concluding Findingsand Discussion as tothe Refusalto Bargain1.As to the Union's majorityAn employer is not bound to bestow recognition upon aunion unlessitrepresents an uncoerced majority in anappropriateunit.Citation of authority upon this branch ofthe law would be supererogatory. In view of the admissionin the answer, I find that an appropriate unit consists of"all employees employed by the Respondent except officeclerical employees and all guards, professional employees,and supervisors, as defined in the Act." Further, I findthat on May 27, the International and its Local 33-Lrequested Respondent to recognize and bargain with themastheexclusivebargainingrepresentativeofRespondent's employees in said appropriate unit. In thisconnection I find that Local 60-P did not join in theforegoing demand, and that at no time material did Local60-P take an active part in organizing Respondent'semployees or in demanding recognition.Further, I find that on May 27, when recognition andbargainingwere requested, the appropriate unit wascomposed of 15 employees,viz:Wesley Blythe, Alfred W.Bradshaw,JackBrandenburg,MichaelR.Casey,Raymond Casey, William E. Corbin, Richard Diver,Joseph Fryman, William F. Goertemiller, Garrett E. Haun,William J. Howard, John S. Kalnai, William A. Miller,Larry P. Sinkowitz, and James Robinson. I also find thatonMay 27, the Unions had in their possessionauthorizationcardssignedbyemployeesBlythe,Bradshaw, Brandenburg, Michael Casey, Corbin, Howard,Kalnai, and Sinkowitz, and that these cards designated theUnions as bargaining agent for the subscribers, and thatthese eight cards patently amount to a majority. Theimmediate question is whether these cards are valid orwhether one or more is tainted by coercion or substantialmisrepresentation destroying that majority. It is thereforedesirableto examinethe circumstances under which eachof said eight employees signed his card.a.Alfred BradshawI find that Bradshaw was told by President Darner thathiscardwould be used to obtain recognition fromRespondent and, failing that, it would be used in filing foran election. Manifestly, Bradshaw was not led to believethat his card was being solicited only for an election.Therefore the mention of an election as an alternative ifvoluntary recognitionwas notachieved is colorless toinfect the validity of Bradshaw's card, since an electionwas not referred to as the sole purpose of the card.N.L.R.B. v. Cumberland Shoe Corporation,351 F.2d 917(C.A. 6);Bernard Happach v. N.L.R.B.,353 F.2d 629(C.A. 7).Nor is a different result indicated because Bradshawwas told that experience demonstrated that a 70-percentshowing of cards rendered an even chance ofwinning anelection. This merely demonstrates that the Unions wereanxious to obtain more than a mere majority of the cards toinsure victory if an election were held; but it does notconstituteeither misrepresentation or an assertionthat thesole purpose of the cards was to obtain an election.LincolnManufacturing Co.,160NLRB 1866. Nor isBradshaw's card rendered nugatory because he wassolicitedto signat home, for I find that he voluntarilysigned itwithout coercive conduct on the part of thesolicitors."The very actof signing... calls for a findingthat the employee knew what he was doing."Jas.H.Matthews & Co. v. N.L.R.B.,354 F.2d 432 (C.A. 8).Finally, I credit Bradshaw that President Darner toldhim the card would be kept confidential and that theUnions wanted to get from Cronkrite "all the blood wecan." Contrary testimony of the General Counsel is notcredited. I find that no confidence was broken inpresenting Bradshaw's cardas anexhibit in this case, forit isthe only way in which the Union's majority can beestablished. And the fact that the Union sought to obtain"all the blood we can" from Respondent amounts to nomore than a campaign representation that efforts will bemade to better wages and working conditions; hence itdoes not affect the validity of Bradshaw's card.Conren,Inc., d/b/a Great Scot Super Market,156 NLRB 592.Accordingly,Bradshaw's card will be counted incomputing the number of valid cards possessed by theUnions on May 27.b.Jack BrandenburgThis employee signed an authorization card at his homeupon the solicitation of International RepresentativeSchneider and President Darner of Local 33-L. I find thatBrandenburg was told that the card would be used toobtain recognition, and if recognition was refused, it wouldbe shown to an impartial third person to ascertain whetherthe Union had a majority, and that if this failed to obtainrecognition, then the card would be used to obtain anelection. Since an election was not mentioned as the solepurpose of the card, I find it is valid because not obtainedby misrepresentation. Further, I find that Brandenburgwas told that the cards would remain confidential. But Ifind no confidence has been betrayed in exposing the cardat the hearing.Finally, Brandenburg testified that "the main reason"why he signed the card was because an election wasmentioned to him. However, postevent testimony of a priorsubjective testimony is unreliable to contradict the plainmeaning of the text of an authorization card.N.L.R.B. v.Freeport Marble & Tile Co.,367 F.2d 371, fn. 2 (C.A. 1).And the Board has held that a subjective state of mind insigning a card must be disregarded in circumstanceswhere fraud, misrepresentation, or coercion are absent.Gary Steel Products Corporation,144 NLRB 1160;GeneralSteelProducts,157NLRB 636.N.L.R.B. v. PetersonBrothers, Inc.,342 F.2d 221 (C.A. 5), is distinguishablebecause there the employee's thoughts or understandingwere necessary to clear up an ambiguity appearing in thelanguage on the face of the card.Accordingly, I find Brandenburg's card is valid and willbe counted in determining whether the Union enjoyed amajority on May 27.c.William J. HowardAnother employee who signed an authorization card isWilliam J. Howard, who was told it would be keptconfidential. This does not destroy its validity. He was alsotold that it meant nothing. I do not credit the contraryevidence of the General Counsel. But this does not destroy298-668 0-69-27 404DECISIONSOF NATIONALLABOR RELATIONS BOARDits validitysinceI find that he was also told it would beused to request recognition and, failing this, to obtain anelection. I find that Howard was aware of the dual purposeof the card and that he knew what he was doing when hesigned.Jas. H. Matthews & Co. v. N.L.R.B., supra.FurtherI find that Howard was told that the card would remainconfidential and that it would be used to obtain an electionifrecognitionwas not voluntarily granted. Neitherstatement vitiates the card, and I so find.N.L.R.B. V.Cumberland Shoe, supra; N.L.R.B. v. Gotham ShoeManufacturing Co.,359 F.2d 684 (C.A. 2);N.L.R.B. v.Delight Bakery, Inc.,353 F.2d 344 (C.A. 6); S.E. NicholsCompany,156 NLRB 1201.Howard was also told that a majority had already signedauthorization cards. Although untrue, this statement doesnotdestroy 'the validity of the card.Engineers&Fabricators,156 NLRB 919;N.L.R.B. v. Sagamore ShirtCompany, d/b/a Spruce Pine Manufacturing Co.,365 F.2d898;Home Pride Provisions,161 NLRB 634, fn.2;MerrillAxle,158 NLRB 1113.Further, I find that Howard was solicited in his drivewayat a time when he had dust returned from a funeral and wasin a hurry to leave.But Ifind that this does not vitiate thevalidity of his cardas noimproper methods or words wereutilized to induce him to sign.Jas. H. Matthews & Co. v.N.L.R.B., supra,at 438. Cf.H. Rohstein & Co.,120 NLRB1556, 1560.Accordingly, I find that Howard's card is valid andshould be counted.d.John S. KalnaiThis employee signed an authorization card in his livingroom at the solicitation of Union Representatives Darnerand Schneider. I find nothing offensive to the Act becauseKalnai was asked to sign in his home. And I find thatnothing said to him vitiates his designation of the Union,regardless of whether I credit him or Darner, for theysubstantially corroborate each other. One statement madetoKalnai requires brief comment. Among other thingsKalnai was told that the Union desired to have a cardshowing among 75 percent of the employees to insure abetter chance of an election. But this does not imply thatKalnai was invited tosignonly for the purpose of anelection, because he was also told, as he testified, that thecards would be taken as the "first step" to Respondent tosupporta request for recognition and a contract.Manifestly, Kalnai was aware that an election would beconducted only if Respondent rejected the cards. Since anelection was mentioned as an alternative if recognitionwere denied, which is proper, it was equally lawful to statethat a 75-percent showing of cards would materially aid inwinning an election which might be directed.AmericanCable Systems,161 NLRB 332.Accordingly, I find Kalnai's card valid and it will becounted.e.Michael R. CaseyThis employee also signed a union authorization card.Nothing said to Casey by the union representativesimpugns the validity of his card and I so find.I also find heis not a supervisor.N.L.R.B.v. Sinko Manufacturing andTool Company,369 F.2d 226(C.A. 7).Perhaps two statements made to Casey deserve briefcomment.Casey was told that,"after the count wastaken,"the cards would be destroyed.This may connotethat the time of their destruction either follows a card-count recognitionwithout an election or recognitionsubsequent to an election.Since the cards were notapplications for membership,no need for their retentionafter recognition is necessary. Hence, no misrepresenta-tion was uttered to contradict the plain language on theface of the card. This, then, did notimpairthe validity ofthe card. Caseyalso wastold that Cronkrite probablywould not recognize a card count and that this wouldnecessitate an election.Ido not credit the GeneralCounsel's contrary evidence on this issue. But this doesnot constitute a categorical assertion that Casey's cardwould be used only for an election; rather it denotes, andIfind, that Casey was put on notice that the card wouldserve a dual purpose and that an election was the secondof those purposes. This is proper.N.L.R.B. v. CumberlandShoe Corp., supra.Casey also testified that, when he discovered no electionwould be held, he was disappointed. But his thoughts orafterthoughts in executing the card may not override theplain languageon the card.Gary Steel Products, supra;N.L.R.B. v. Gotham Shoe, supra; International Union,U.A.W. v. N.L.R.B.,363 F.2d 702 (C.A.D.C.). Accordingly,I find Casey's card is valid and it will be counted.Further, as to Casey and all other employees whoexpressed dissatisfaction with signing, I find that none ofsaid employees sought to withdraw or repudiate hisdesignation of the Union by communicating the same tothe Union. In such cases the purported withdrawal orrepudiation will not sap the Union's majority because itwas not transmitted to the Union. Jas.H. Matthews & Co.v.N.L.R.B., supra; Moore's Seafood Products,152 NLRB683, 684;Tinley Park Dairy Co. d/b/a Country Lane FoodStore,142 NLRB 683, 686.f.Other employeesEmployees William E. Corbin, Larry P. Sinkowitz, andWelsey Blythe also signed union authorization cards.Nothing in the record undermines the validity of theircards.Hence, these three cards are found to be validdesignationsof the Union and will be counted inascertainingwhether the Union had a majority on May 27.N.L.R.B. v. Fritchof A. Fosdal, etc., d/b/a Fosdal Electric,367 F.2d 784 (C.A. 7).Respondent vigorouslyassailsthe validity of all eightcards on the ground that Respondent's Exhibit 1, whichadmittedlywas distributed to employees before theysigned,refers to an election in the opening sentence andagain in the second paragraph. However, this allusion toan election does not exclude the possibility of other uses ofthe cards, such as a request for recognition based upon acard check. In addition, I find that all employees wereexpressly informed that the cards would initially be usedto substantiate a request for recognition and a contract,and would not be used to obtain an election unless suchrequestwas rejected. Thus, all employees becamecognizant,prior to signing cards, that the initial function ofthe cards was to secure recognition and that obtaining anelectionwas not their sole or only purpose. Since anelection was not the only purpose of the cards, I find thatthe allusion to an election in Respondent's Exhibit 1, doesnot vitiate them and does not overcome the plain legend onthe cards. Jas. H.Matthews & Co. v. N.L.R.B., supra;N.L.R.B. v. Cumberland Shoe Corp., supra; N.L.R.B. v.Gotham Shoe, supra; N.L.R.B. v. Delight Bakery, supra; S.E. Nichols Company,156 NLRB 1201.Finally, the fact that at least one employee was told thatinitiation fees would be waived during the organizing CONVERTERS GRAVURE SERVICE405campaign does not vitiate the card of this or any otheremployee forwhom initiation feeswerewaived.Ottenheimer and Company, Inc.,144 NLRB 38, 46;TheGruen Watch Company,108 NLRB 610, 612.Although I have found that on May 27, the Unionsenjoyed an uncoerced majorityin anappropriate unit, thatdoes not dispose of the matter. For if the Employer at thetime of the demand for recognition entertained a good-faith doubt of a majority, the General Counsel cannotprevail upon this segment of the case. Hence, the nextquestion relates to the issue of whether Respondent ingood faith doubted the Union's majority. H & WConstruction Company,161 NLRB 852.2.As to the Employer's doubt of a majorityIt has been found that the Union represents a majority ofemployees (8 out of 15)in anappropriateunit.Ordinarilythis imposes upon Respondent a statutory obligation torecognizeandbargainwiththeUnion regardingbargainable matters affecting those employees.N.L.R.B.v.Superior Sales, Inc.,366 F.2d 229 (C.A. 8). ButRespondent seeks to avoid this legislative onus bycontending that it entertained a good-faith doubt as to theUnion's majority, and, therefore, was entitled to withholdrecognitionuntil that majority is established in a Board-conducted election.Aaron Brothers,158 NLRB 1077. It isnow elementary that, regardlessof a union'smajoritystatus asdisclosed by card authorizations, an employermay decline to recognize and bargain with an uncertifiedunionif he entertains a good-faith doubt as to its majority.N.L.R.B. v. Peterson Bros., Inc., supra; Emma Gilbert, etal.d/b/a A.L. Gilbert Company,110 NLRB 2067, 2069;John P. Serpa, Inc.,155 NLRB 99. On this issue theburden of proof rests upon the General Counsel toestablish bad faith.Aaron Brothers, supra; John P. Serpa,supra; H & W Construction Co., supra.Respondent first seeks to show a good-faith doubt inPresident Cronkrite's testimony that many employees toldVice President Wortley that they signed cards becausethey thought "it was for a vote."But notone of theseemployees has been identified, so that this testimonycarries little probative value. Apart from this, however,this hearsay testimony of Cronkrite contradicts Wortley'sown testimony that employees who told him they did notwant a union didnot mentionwhether they had signed acard and he, Wortley, did not know of a single employeewho had signed a card. Hence I do not credit CronkritethatWortley told him that employees had signed cardsunder the impression that it was for a vote. Accordingly,no reasonablebasis existson this testimony to questionthe Union's majority.Moreover, even if I credit Cronkrite as to what Wortleytold him it would not follow that Cronkrite was reasonablywarranted in concluding that the Union lacked a majority.At most this would disclose that some employees hadsigned underamisapprehension.But signing under amisapprehension is nevertheless a validsigninguntil theemployee repudiates his card.Phil-Modes, Inc.,159NLRB 944;Moore's Seafood, supra; Tinley Park Dairy,supra.Since no employee, on Cronkrite's own testimony,toldWortley that he repudiated or withdrew hisdesignationof the Union bysigninga card,itwas notreasonable for Cronkrite to infer want of union majorityunder thecircumstances.Secondly, Cronkrite testified credibly2 that he told theunion representatives that he doubted the Union'smajority.However, he did not tell them why. It is notnecessary to decide whether a naked assertion of doubtcomports with good faith. Cf.N.L.R.B. v. C. J. GlasgowCompany,356 F.2d 476, 479 (C.A. 7). However, I findabsence of good faithin this statementto the unionrepresentatives on Cronkrite's own testimony that hebased this doubt on comments of employees made to himand to Vice President Wortley that "they did not wantunion representation." But sinceCronkrite did not statehow many employees who had signed cards had soinformed him, there is no reasonable showing that theUnion's claimof majority has been undermined.N.L.R.B.v.Superior Sales, supra.Further, Cronkrite testifiedcredibly that he did not "have anyreasonablebasis" toquestion the claimof Schneider and Darner that they hadin their possessionat that timecards signed by a majorityof the employees.It is also significantthat Cronkrite didnot ask to see such cards in the face of a claim of majority.Cf.N.L.R.B. v. Armco Drainage & Metal Products,220F.2d 573 (C.A. 6). "Where, as here, the Union had proof ofitsmajoritystatusreadily available and [Respondent]chosenot tolearn the facts, it took the chance of what theymight be."Jas. H. Matthews & Co. v. N.L.R.B.,354 F.2d432 (C.A. 8). Accord:Irving Air Chute Company v.N.L.R.B.,350 F.2d 176, 182 (C.A. 2);N.L.R.B. V. C. J.Glasgow Co., supra.Inmy opinion,Indiana RayonCorporation v. N.L.R.B.,355 F.2d 535, 539-540 (C.A. 7),does not governthe instant casebecause ofits dissimilarfacts.Then,again,Respondent contends that a poll ofemployees, sponsored by the employees themselves onMay 27 following the Union's demands for recognition,demonstrates a solid premise for questioning the Union'smajority.However, this poll occurred after the Union'sdemand for recognition. But the crucial time forestablishing a good-faith doubt is when a demand forrecognition has been made. A shift in employeesentimentafter that event will not justify a refusal to recognizebecauseonceabargainingrelationshipbecomesoperative, both parties must honor it for a reasonableperiod thereafter.Frank Bros. Company v. N.L.R.B.,321U.S. 702, 705;N.L.R.B. v. P. Lorillard Company,314 U.S.512, 513;Ruffalo's Trucking Services,114 NLRB 1549.Similar considerations apply to Darner's testimony thatseveral employees asked him, after the instant charge wasfiled, to withdraw the charge and proceed with an election.Further, Respondent relies on Vice President Wortley'stestimony, which I credit, that (a) about 11 employees hadtold Pin that they had been approached at their homes byuntoil representatives and solicitedto signauthorizationcards, and (b) one employee wished an election would beheld "to get it over with" because he was tired of beingbothered at home. Yet solicitingat anemployee's home isnot improper. And, evenassumingthat the employee whowanted an election had a changein sentimenttowards theUnion, nowhere in the record is there evidence that thisemployee had signed a card-indeed Wortley testified thathe did not know whether even one employee who spoke tohim hadsigneda card. In any event, a designation of a2As a trier of fact, I may credit a witness in part only, as I havedone as to Cronkrite, Darner, Schneider, and othersFelixMacKevtcius, et al d/b/a Brighton Bakery,158 NLRB 512, fn 1,N L.R B v United Brotherhood of Carpenters and Joiners ofAmerica,Local 1016(GilWyner Contr Co),230 F 2d 256, 259(C A 1) 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion will not be considered withdrawn,revoked, orrenounced until the employee so informs the Union.Moore'sSeafood,supra; Tinley Park Dairy,supra; Phil-Modes, Inc., supra.Therefore,Wortley was not presentedwith defections among, or improper solicitations of,employeeswhich reasonably justified Respondent inexpressing a good-faith doubt of the Union's majority.Finally, the fact that campaign literature distributed bythe Union to employees referred to an election will notsupport a claim of good-faith doubt of majority.This isbecause(a) Cronkiite at no time advanced this reason onMay 27,whenrecognitionwasrequested,and(b) Cronkritewas specifically informed by the unionrepresentatives that an election would not be held unlesshe refused to abide by a card check.Ifmaterial,I find that the union representatives did notoffer Cronkrite a chance of one of three alternatives, oneof which was an election.If this were the case, then hischoosing to proceed to an election would be lawful and Iwould find no illegal refusal to recognize.Cf.N.L.R.B. v.Fosdal Electric, supra.But I expressly find that Cronkritewas told that an election would be petitioned for only if hedeclined to accept a card check by the Union or animpartial third person.In such case Respondent is boundto recognize the Union if in fact it enjoys a majority andmay not insist upon an election.Cf.Maphis ChapmanCorporationv. N.L.R.B.,368 F.2d 298(C.A. 4).Summing up, I find that"This good faith doubt musthave some reasonable basis and is not established merelyby the employer'sassertion of doubt of majority."N.L.R.B.v.Superior Sales, Inc., supra.SeeVinylexCorporation,160 NLRB 1883.And slimness of majoritywillnot uphold a claim of doubt absent evidence thatRespondent had knowledge of the number of cards signed.Superior Sales, Inc., supra.E. Concluding Findings and Discussionasto Interference,Restraint,and Coercion1.The speech of May 23When it "became evident [to Respondent's president,Cronkrite] that it was a strong [union] campaign," heassembled the employees in the plant during workinghours. Characterizing this as a "captive audience," theGeneralCounsel contends that Cronkrite's remarkscontaincoercivestatements.While both the GeneralCounsel'sandRespondent's testimony substantiallycoincides upon this aspect of the case, I credit Cronkritewhere conflict, if any, exists in the testimony.It is not necessary to reiterate Cronkrite's speech here,for it is summarized elsewhere above. While I find thatCronkrite spoke against the Union, described somedisadvantages likely to ensue as a result of contractprovisions usually required by unions, and pointed outexisting advantages which might be lost because of unionrules or contract provisions prohibiting or limiting thesame, I find that Cronkrite did not utter anything whichexceeds permissible limits set by Section 8(c) of the Act.For Section8(c) sanctions expressionsof opinion whichbelittle unions and aggrandize employers, so long as suchexpressions are free of threats of reprisals and promise ofbenefits.N.L.R.B. v. Threads, Inc.,308 F.2d 1, 8 (C.A. 4);N.L.R.B. v. Howard Quarries, Inc.,362 F.2d 236 (C.A. 8).Further, I expressly find that Cronkrite made no threats ofreprisals or promises of benefit in said speech, and did nomore than compare present conditions, which he praised,with probable union demands, which he denouncedbecause they would adversely affect existing conditionsthen enjoyed by the employees.Babcock & Wilcox Co., 77NLRB 577, 578. Also, I find that he did not threatenreprisals but rather predicted consequences beyond hiscontrol.Syracuse Color Press, Inc.,103 NLRB 377, 378.Nor is a different conclusion required becauseCronkrite in his speech invited inquiries from theassembled employees either there or in his office,mentioning that his door was always open. I find thislanguage to be innocuous under Section 8(c) of the Act.And it is not unlawful to compel employees during workinghours to attend a meeting where employer antipathy to theUnion is expounded. Hence, I find no interference,restraint, or coercion in the fact that Cronkrite on May 23,addressed a "captive audience."Babcock & Wilcox,supra; Livingston Shirt Corporation,107 NLRB 400, 406.Accordingly, I shall recommend that paragraph 5(a)(i) bedismissed.2. InterrogationParagraph 5(a)(ii)allegesthatCronkrite illegallyinterrogated employees in his office. On this branch of thecase I find as follows:About May 25, President Cronkrite invited to his officeemployee William Corbin. Referring to the fact that theUnion was conducting a campaign, Cronkrite went on tosay that he did not know how Corbin felt about the Union.Corbin responded that it sounded like a pretty good deal tohim because, among other things, the Union had aretirement plan whereas Respondent lacked one. ThispromptedCronkrite to note that Respondent wasconsidering a retirement plan and that Corbin was betteroff as he received a bonus and overtime and had no uniondues to pay. Cronkrite also asked Corbin what he thoughtof the Union. Respondent's evidence not consonant withthe foregoing is not credited.But I find no illegal interrogation in the first part of theforegoing conversation of Cronkrite. Whileit istrue thatCronkrite stated he did not know how Corbin felt about theUnion, I am unable to find that this is a question, or, if it is,that it constitutes a coercive prying into Corbin'ssympathies or attitudes toward the Union. "A companyhasarighttointerrogateemployees for purelyinformational purposes."N.L.R.B. v. Great Atlantic &Pacific Tea Company,346 F.2d 936, 940 (C.A. 5). Accord:N.L.R.B. v. Tennessee Coach Company,191 F.2d 546(C.A. 6);N.L.R.B. v. Armco, supra.But Cronkrite alsoasked Corbin what he thought about the Union. I find thislatter question coercive and, therefore, unlawful underSection 8(a)(1).Johnnie's Poultry Co.,146 NLRB 770,773-775, reversed on factual grounds 344 F.2d 617(C.A.8); Skyline Homes, Inc. v. N.L.R.B.,323 F.2d 642,649(C.A. 5). SeeBonnie Bourne d/b/a Bourne Co. v. N.L.R.B.,332 F.2d 47 (C.A. 2).However, I find nopromiseof benefit in Cronkrite'sstatement that Respondent was considering a retirementplan, as no promise, express or implied, is discernible inthis remark.3.The employee poll of May 27Following the union demand of May 27, PresidentCronkriteon the afternoon thereof assembled theemployees during working hours to inform them of thatdemand and to discuss it. During the ensuing discussion DECISIONS OF NATIONAL LABOR RELATIONS BOARD407an employee asked if a vote could be taken right then andthere on the question of union representation.Cronkritereplied he could not do so, as it would be illegal,but addedthat the employees could do what they wished. WhenCronkrite left employee Casey took a vote in the mannerdescribed elsewhere in this Decision and announced theresult thereof to Conkrite.Although I find that Cronkrite did not initiate orinstigate the poll,so thatMid-West Towel and LinenService, Inc.,143 NLRB744, 751,does not apply, I findthat Cronkrite authorized it to be taken in the plant. Butthis alone will not render it illegal absent threats of reprisalor promises of benefit by Cronkrite.Gulf ContainerCorporation,161NLRB 734;Industrial Stationery&Printing Company,103 NLRB 1011,1016-17. And I findthat Cronkrite made no such threats or promises at thetime, that he did not participate in the poll, and that it wasnot conducted to enable him to ascertain the number andidentity of those supporting the Union.Hence I find thepoll was not unlawful.SeeBlue Flash Express, Inc.,109NLRB 51;BurkeGolfEquipment Corporation,127 NLRB241, 245.Accordingly,I shall recommend that paragraph 5(b) ofthe complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow ofcommerce.V.THE REMEDYI find that the refusal to bargain did not extend to Local60-P, since that local neither made a demand forrecognition upon Respondent nor actively sought toorganize the employees involved.Hence the bargainingorder recommended below will not contain any provisionrequiring that Respondent recognize and bargain with saidLocal 60-P.But as it has been found that Respondent has engagedin certain unfair labor practices prohibited by Section8(a)(1) and (5) of the Act, it will be recommended thatRespondent cease and desist therefrom and that it takespecific action, as delineated below, designed to effectuatethe policies of the Act. However, Respondent's conduct inmy opinion is not flagrant and does not depict a generalhostility to the Act, so that a remedy broad in scope is notwarranted. The remedy adopted should be commensuratewith the violations found. Accordingly, I find that an orderis appropriate which is limited to enjoining the conductfound to be objectionable under the Act and similar or likeconduct.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By coercively interrogating an employee as to hisunion membership, sympathies, or desires, Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(1) of the Act.4.All employees employed by Respondent exceptoffice clerical employees and all guards, professionalemployees, and supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Sections 8(a)(5) and 9 ofthe Act.5.On May 27, 1966, and at all times material thereafter,the International and its Local 33-L, jointly represented amajority, and jointly have been the exclusive bargainingrepresentative,of all the employees in the aforesaidappropriate unit for purposes of collective bargainingwithin the meaning of Sections 8(a)(5) and 9 of the Act; andRespondent was on that date, and has been since, legallyobligated to recognize and bargain with said Internationaland itsLocal 33-L as such.6.By refusing to recognize or bargain with saidInternational and itsLocal 33-L foremployees in saidappropriate unit on and since May 27, 1966, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) and, derivatively, of Section 8(a)(1) of theAct.7.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.8.Respondent has not committed any other unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain with theInternational and its Local 33-L jointly as the exclusivebargaining representative of all the employees in theabove-mentioned appropriate unit.(b)Coercively interrogating its employees as to theirunion membership, sympathies, and desires.(c)In any like or similar manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request,bargaincollectivelywith theInternational and its Local 33-L jointly as the exclusiverepresentativeofallemployees in the aforesaidappropriate unit and, if an understanding is reached,embody such understanding in a written, signedagreement.(b)Post at its premises at Middletown, Ohio, copies ofthe attached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director for RegionCONCLUSIONS OF LAW1.Lithographersand PhotoengraversInternationalUnion, AFL-CIO,and itsLocal Unions Nos. 33-L and60-P, AFL-CIO, each is a labororganizationwithin themeaning ofSections 2(5) and 8(a) of the Act.2.Respondentis anemployer as defined in Section 2(2),9 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order " 408DECISIONS OF NATIONAL9, after being duly signed by an authorized representative,shall be posted by Respondent, immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices are customarily posted. Reasonable stepsshall be taken by Respondentto insurethat said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.4IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.4 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read `Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL , upon request, bargain collectively withLithographersandPhotoengraversInternationalUnion, AFL-CIO, and its Local Union No. 33-L,jointly as the exclusive bargaining representative ofall employees in the bargaining unit described belowLABOR RELATIONS BOARDwith respect to rates of pay, wages, hours ofemployment, and other conditions of employmentand, if an understanding is reached, embody suchunderstanding in a written,signed agreement. Thebargaining unit is:Allouremployeesexceptofficeclericalemployeesandallguards,professionalemployees, and supervisors as defined in the Act.WE WILL NOT coercively interrogate our employeesas to their union membership, sympathies, or desires.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights guaranteed to them by Section 7of the Act.All our employees are free to become or remain, or torefrain from becoming or remaining, members of saidUnions or any other labor organization.CONVERTERS GRAVURESERVICE, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date ofposting, andmust not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance withits provisions, they may communicatedirectlywith the Board'sRegionalOffice, Room 2407,Federal Office Building, 550MainStreet, Cincinnati, Ohio45202, Telephone 684x3663.